ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_01_EN.txt. 17

DECLARATION OF ACTING PRESIDENT ODA

I concur with the Court’s Order in that I believe the request for the indi-
cation of provisional measures should be declined. I wish, however, to
add that I am not in agreement with the Court’s taking United Nations
Security Council resolution 748 (1992) as its sole ground in this matter.

I

I do not deny that under the positive law of the United Nations Charter
a resolution of the Security Council may have binding force, irrespective
of the question whether it is consonant with international law derived
from other sources. There is certainly nothing to oblige the Security Coun-
cil, acting within its terms of reference, to carry out a full evaluation of the
possibly relevant rules and circumstances before proceeding to the deci-
sions it deems necessary. The Council appears, in fact, to have been acting
within its competence when it discerned a threat against international
peace and security in Libya’s refusal to deliver up the two Libyan accused.
Since, as I understand the matter, a decision of the Security Council,
properly taken in the exercise of its competence, cannot be summarily
reopened, and since it is apparent that resolution 748 (1992) embodies
such a decision, the Court has at present no choice but to acknowledge
the pre-eminence of that resolution.

However, to base the Court’s Order solely on that non possumus ground
is to leave open the possibility that the Court, prior to the adoption of
resolution 748 (1992), might have indicated provisional measures, and
indeed to suggest that an analysis of the legal factors could have led the
Court to a decision incompatible in its effects with the Security Council’s
actions. If this was not the case, and lest the Court be blamed for not hav-
ing given its decision last month, it would have been preferable to say so.
Accordingly, I wish to present my own view of the matter as a Member of
the Court.

Before doing so, however, I feel bound to point out that Security Coun-
cil resolution 748 (1992) was adopted in line with the Council’s determina-
tion to eliminate international terrorism, the extradition of the two Libyan
accused serving basically as a convenient focus for that determination,
and that, three days of public hearings at the Court having taken place
between 26 and 28 March (a Saturday) 1992, the members of the Security

18
18 1971 MONTREAL CONVENTION (DECL. ODA)

Council could have been no less aware of the urgency of the Court’s
procedure as of the minimum time required for it to be able to deliver a
considered decision. When the Council, following of course the logic of its
own timetable and purposes, adopted its resolution on 31 March 1992, a
mere three days after the hearings, it must therefore have acted in full cog-
nizance of the impact of its own decision on that which still fell to be taken
by the Court as well as of the possible consequences of the latter.

Il

The Respondent asked that the Court should decline to indicate provi-
sional measures on the ground that the Court lacked jurisdiction in this
case, since the requirements of Article 14, paragraph 1, of the Montreal
Convention had not been fulfilled. However, through the Court’s juris-
prudence it is established that, if the Court appears prima facie to possess
jurisdiction, it may (if it thinks fit) indicate provisional measures, and this
rule has always been interpreted most generously in favour of the appli-
cant, lest a denial be needlessly prejudicial to the continuation of the case.
Thus the possibility of indicating provisional measures may be denied in
limine only in a case where the lack of jurisdiction is so obvious as to
require no further examination of the existence of jurisdiction in a later
phase.

In the present case, there does not seem to exist any convincing ground
for asserting that the Court’s jurisdiction is so obviously lacking. The
Respondent’s argument whereby the Court’s jurisdiction is denied
through the non-lapse of the six-month period would appear too legalis-
tic, if one were to find that no room remained to negotiate on the organiza-
tion of arbitration in the face of a categorical denial of the possibility of an
arbitration.

I

In my view it is important to bear in mind that the rights susceptible of
protection in a given case must lie within the scope of the object stated in
the Application. Now, on the one hand, Libya instituted proceedings
against the United Kingdom in respect of a dispute over the interpretation
and application of the 1971 Montreal Convention. On the other hand, it is
a matter of general international law that, while no State (unless by virtue
of any convention) is obliged to extradite its own nationals, any State may
exercise criminal jurisdiction over crimes committed in its own territory
or may claim criminal jurisdiction over acts done abroad by aliens which
are prejudicial to its security or certain offences recognized by the com-
munity of nations as of universal concern. This does not necessarily relate
to the rights granted by the Montreal Convention, which are the subject of

19
19 1971 MONTREAL CONVENTION (DECL. ODA)

the present case and fall to be clarified in the merits phase. The rights of
which Libya claims protection in its request for interim measures cannot,
thus, be assumed to constitute rights under the Montreal Convention and
to fall within the scope of the Application, but are rather sovereign rights
under general international law.

To make this distinction clear, I must point out that, although a State
which has jurisdiction in respect of criminal proceedings against any per-
son who happens to be in a foreign territory is free to request the territorial
sovereign to extradite that person (a principle admittedly supported by
the Montreal Convention), the immediate question put by Libya is
whether or not the coercive reinforcement of that request could be
deemed contrary to international law. This, to repeat, relates to protection
of sovereign rights under general international law but not to the interpre-
tation and application of the Montreal Convention, which is the subject-
matter of the present case. The claim on the ground of the violation of
sovereign rights would have instituted a totally different litigation, and
whether or not the Court has jurisdiction to deal with that issue is cer-
tainly a different matter.

This analysis may seem over-technical, but is not so in relation to the
apparent object of Libya’s Application, which is to seek a declaratory
judgment concerning the application and interpretation of the Montreal
Convention. This point, in my view, cannot be verified at once but should
be examined at a later stage.

IV

At all events, this mismatch between the object of the Application and
the rights sought to be protected ought, in my view, to have been the main
reason for the Court to decline to indicate provisional measures. On that
basis, the Court would have come to the same negative conclusion, even
before 31 March 1992, the date on which Security Council resolution 748
(1992) was adopted.

(Signed) Shigeru ODA.

20
